Exhibit 10.2
HARVEST NATURAL RESOURCES
Stock Option Agreement
         Agreement (this “Agreement”) made at Houston, Texas, USA, as of May 19,
2008, by and between HARVEST NATURAL RESOURCES, INC. (the “Company”) and Stephen
C. Haynes (the “Optionee”).

  1.   Definitions:

  (a)   “BOARD” OR “BOARD OF DIRECTORS” shall mean the Board of Directors of the
Company.     (b)   “CODE” shall mean the Internal Revenue Code of 1986, as
amended from time to time.     (c)   “COMMITTEE” shall mean the Human Resources
Committee of the Board of Directors, or, if there is no Human Resources
Committee, the committee designated by the non-employee members of the Board of
Directors to administer the Company’s long-term incentive plans.     (d)   “FAIR
MARKET VALUE” of Stock shall mean the average of the highest price and the
lowest price at which Stock shall have been sold on the applicable date as
reported by the New York Stock Exchange Composite Transactions. In the event
that the applicable date is a date on which there were no such sales of Stock,
the Fair Market Value of Stock on such date shall be the mean of the average of
the highest price and the lowest price at which Stock shall have been sold on
the last trading day preceding such date.     (e)   “STOCK” shall mean the
common stock of the Company.     (f)   “SUBSIDIARY” shall mean any corporation
or similar legal entity (other than the Company) in which the Company or a
Subsidiary of the Company owns fifty percent (50%) or more of the total combined
voting power of all classes of stock, or such lesser amount of ownership
determined by the Committee.     (g)   “TOTAL DISABILITY” and “TOTALLY DISABLED”
shall normally have such meaning as that defined under the Company’s group
insurance plan covering total disability and determinations of Total Disability
normally shall be made by the insurance company providing such coverage on the
date on which the Employee, whether or not eligible for benefits under such
insurance plan, becomes Totally Disabled. In the absence of such insurance plan
or in the event the individual is a Director or Consultant, the Committee shall
make such determination.

     It is hereby agreed as follows:

- 1 -



--------------------------------------------------------------------------------



 



  2.   Grant of Option; Consideration. The Company hereby grants to the Optionee
on May 19, 2008, a nonqualified stock option to purchase up to 50,000 shares of
the Company’s Common Stock, par value $0.01 per share (the “Shares”), at an
exercise price of $10.245 per share (the “Option”). The Option granted hereunder
is not intended to constitute an incentive stock option within the meaning of
Section 422 of the Code. The terms of the Option are subject to adjustment in
certain circumstances, as provided in this Agreement.         The Optionee shall
be required to pay no consideration for the grant of the Option, except for his
agreement to serve as an employee of the Company or any Subsidiary and other
agreements set forth herein.     3.   Vesting. Subject to all of the terms and
conditions of this Agreement, including acceleration of vesting in the event of
a Change of Control or Total Disability, the Optionee may purchase up to 16,667
Shares upon exercise of this Option on or after May 18, 2009, an additional
16,667 Shares upon exercise of this Option on or after May 18, 2010, and the
remaining 16,666 Shares upon exercise of this Option on or after May 18, 2011.  
  4.   Term and Termination of Service. This Option, to the extent it has not
been previously exercised, shall expire at 5:00 p.m. (Central Time) on May 18,
2015 or, if earlier, at 5:00 p.m. (Central Time):

  (i)   on the date 3 months after the Optionee ceases to be an employee of the
Company or any Subsidiary for any reason other than a Change of Control, Total
Disability or death;     (ii)   on the date 12 months after the Optionee ceases
to be an employee of the Company or any Subsidiary by reason of Total
Disability;     (iii)   on the date 12 months after the date of the Optionee’s
death while in the employ of the Company or a Subsidiary or within 3 months
after the termination of such employment; or     (iv)   on the date 12 months
after the Optionee’s termination of employment or service if such employment or
service is terminated within 730 days after the effective date of a Change of
Control.

      Except in the case of a termination subject to (ii) and (iv) above, the
Option shall be exercisable after the date of such termination of Optionee’s
service or employment only to the extent the Option was exercisable at the date
of such termination. In the case of termination subject to (ii) above, any
Options that are not exercisable shall become exercisable effective as of
Optionee’s termination date. In the case of a termination subject to (iv) above,
Article 11 of this Agreement shall apply.         Notwithstanding anything to
the contrary in the Agreement, if and for so long as Optionee is subject to an
employment agreement with the Company, then the terms of the employment
agreement will govern the early expiration of the Option including, without

- 2 -



--------------------------------------------------------------------------------



 



      limitation, vesting and expiration dates. In the event of any conflict
between the Employment Agreement and this Agreement, the terms of the Employment
Agreement shall govern.     5.   Option Exercise. The Option may be exercised in
whole or in part (to the extent then exercisable) by contacting the Company’s
designated agent for processing Option exercises. An Option exercise must be
accompanied by payment in full of the exercise price (i) in cash, (ii) through
the withholding of shares of Stock (which would otherwise be delivered to the
Optionee) with an aggregate Fair Market Value on the exercise date equal to the
aggregate exercise price of the Option, (iii) a combination of a cash payment
and such surrender of shares, (iv) by means of a broker-assisted cashless
exercise to the extent then permitted under rules and regulations adopted by the
Committee, or (v) in such other manner as may then be permitted under rules and
regulations adopted by the Committee. As soon as practicable after the valid
exercise of the Option, the Company shall deliver to the Optionee one or more
stock certificates representing the Shares so purchased, with any requisite
legend affixed.     6.   Non-Transferability. No right or interest of the
Optionee in the Option shall be pledged, encumbered, or hypothecated to or in
favor of any third party or shall be subject to any lien, obligation, or
liability of the Optionee to any third party. The Option shall not be
transferable to any third party by the Optionee otherwise than (i) by will or
the laws of descent and distribution, (ii) pursuant to a qualified domestic
relations order as defined under the Code or Title I of the Employee Retirement
Income Security Act of 1974 to an immediate family member, or (iii) to the
extent authorized by the Committee, to an immediate family member of the
Optionee who acquires the options from the Optionee through a gift.     7.  
Compliance with Laws and Regulations. The obligation of the Company to deliver
Shares upon the exercise of this Option is conditioned upon compliance by the
Optionee and by the Company with all applicable laws and regulations, including
regulations of federal and state agencies. If requested by the Company, the
Optionee shall provide to the Company, as a condition to the valid exercise of
this Option and the delivery of any certificates representing Shares,
appropriate evidence, satisfactory in form and substance to the Company, that he
is acquiring the Shares for investment and not with a view to the distribution
of the Shares or any interest in the Shares, and a representation to the effect
that the Optionee shall make no sale or other disposition of the Shares unless
(i) the Company shall have received an opinion of counsel satisfactory to it in
form and substance that such sale or other disposition may be made without
compliance with registration or other applicable requirements of federal and
state laws and regulations, and (ii) all steps required to comply with such laws
and regulations in connection with the sale or other disposition of the Shares
have been taken and all necessary approvals have been received. The certificates
representing the Shares may bear an appropriate legend giving notice that the
shares have not been registered under the Securities Act of 1933 (the “Act”) and
are “Restricted Securities” as that term is defined in Rule 144 under the Act
and, further, giving notice of the foregoing restrictions on transfer of the
Shares, and any other restrictive legend deemed necessary or appropriate by the
Committee.

- 3 -



--------------------------------------------------------------------------------



 



  8.   Tax Withholding. Whenever Shares are to be delivered upon exercise of the
Option, the Company shall be entitled to require as a condition of delivery or
payment that the Optionee remit or, in appropriate cases, agree to remit when
due an amount sufficient to satisfy all federal, state, and local withholding
tax requirements relating thereto. The Optionee will be entitled to elect to
have the Company withhold from the Shares to be delivered upon the exercise of
the Option, a sufficient number of such shares to satisfy the Optionee’s
federal, state, and local withholding tax obligations relating to the Option
exercise to the extent then permitted under rules and regulations adopted by the
Committee and in effect at the time of the exercise of the Option. In such case,
the Shares withheld or the shares surrendered will be valued at the Fair Market
Value at the time of the exercise of the Option.     9.   Administration.

  (i)   The Committee. This Agreement shall be administered by the Committee.
Subject to such approvals and other authority as the Board may reserve to itself
from time to time, the Committee shall, consistent with the provisions of the
Agreement, from time to time establish such rules and regulations and appoint
such agents as it deems appropriate for the proper administration of this
Agreement, and make such determinations under, and such interpretations of, and
take such steps in connection with this Agreement as it deems necessary or
advisable.     (ii)   Authority of the Committee. Subject to the provisions
herein, the Committee shall have the full power to construe and interpret this
Agreement and to amend the terms and conditions of this Agreement to the extent
such terms and conditions are within the sole discretion of the Committee;
provided, however, that no amendments shall, without the consent of the
Optionee, alter or impact any rights or obligations under this Agreement.    
(iii)   Decisions Binding. All determinations and decisions of the Committee as
to any disputed question arising under this Agreement, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
parties. The Optionee hereby agrees to be bound by all decisions and
determinations of the Committee.

  10.   Adjustment Upon Changes in Stock. The number of shares of Stock covered
by this Agreement and the Option exercise price per share shall be adjusted
proportionately, and any other appropriate adjustments shall be made, for any
increase or decrease in the total number of issued and outstanding Stock (or
change in kind) resulting from any change in the Stock or Options through a
merger, consolidation, reorganization, recapitalization, subdivision or
consolidation of shares or other capital adjustment or the payment of a stock
dividend or other increase or decrease (or change in kind) in such shares. In
the event of any such adjustment, fractional shares shall be eliminated.     11.
  Change in Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change in Control, any outstanding Options that are not
exercisable shall

- 4 -



--------------------------------------------------------------------------------



 



      become exercisable effective as of the date of a Change in Control. If an
Optionee’s employment is terminated within 730 days after the effective date of
a Change in Control, to the extent that any Option was exercisable at the time
of the Optionee’s termination of employment, such Option may be exercised within
twelve months following the date of termination of employment.         For
purposes of this Agreement, a “Change in Control” means the occurrence of any of
the following:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Covered Person”) of beneficial ownership (within the meaning of rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 50 percent or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”); provided, however, that for purposes of this Article 11 the
following acquisitions shall not constitute a Change in Control: (a) any
acquisition by the Company, (b) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company, or (c) any acquisition by any entity pursuant to a transaction
which complied with clauses (a), (b) and (c) of subsection (iii) of this
Article 11; or     (ii)   Individuals who, as of the date of this Agreement,
constitute the board of directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the board of directors of
the Company; provided, however, that any individual becoming a director after
the date of this Agreement whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors; or     (iii)   The consummation of a reorganization,
merger or consolidation or sale of the Company, or a disposition of at least
50 percent of the assets of the Company including goodwill (a “Business
Combination”), provided, however, that for purposes of this subsection (iii), a
Business Combination will not constitute a change in control if the following
three requirements are satisfied:

following such Business Combination, (a) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Company’s voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50 percent of the ownership
interests of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries or

- 5 -



--------------------------------------------------------------------------------



 



other affiliated entities) in substantially the same proportions as their
ownership immediately prior to such Business Combination, (b) no Covered Person
(excluding any employee benefit plan [or related trust] of the Company or such
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 50 percent or more of, respectively, the ownership interests in the
entity resulting from such Business Combination, except to the extent that such
ownership existed prior to the Business Combination, and (c) at least a majority
of the members of the board of directors of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the board of directors
of the Company, providing for such Business Combination. For this purpose any
individual who becomes a director after the date of this Agreement, and whose
election or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors.

  12.   Transfer of Employment. Transfer of employment between the Company and a
Subsidiary shall not constitute termination of employment or service for the
purpose of this Agreement. Whether any leave of absence shall constitute
termination of employment for the purposes of this Agreement shall be determined
in each case by the Committee.     13.   Governing Law. This Agreement shall be
governed and construed in accordance with the laws of Texas, except to the
extent that federal law applies.     14.   Binding Effect: Integration: No Other
Rights Created. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties. This Agreement constitutes the
entire agreement between the parties with respect to the Option, and supersedes
any prior agreements or documents with respect to the Option. No amendment,
alteration, suspension, discontinuation or termination of this Agreement which
may impose any additional obligation upon the Company or impair the rights of
the Optionee with respect to the Option shall be valid unless in each instance
such amendment, alteration, suspension, discontinuation or termination is
expressed in a written instrument duly executed in the name and on behalf of the
Company and by the Optionee. Neither this Agreement nor the grant of the Option
shall constitute an employment agreement, nor shall either confer upon the
Optionee any right with respect to his continued status with the Company.

- 6 -



--------------------------------------------------------------------------------



 



                  HARVEST NATURAL RESOURCES, INC.    
 
           
 
  BY:        
 
     
 
James A. Edmiston      
 
  TITLE:      President and CEO    
 
                OPTIONEE:    
 
                          Stephen C. Haynes    
 
           
 
  DATE:      
 
     
 
   

- 7 -